UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Par value Issuer, description Value Capital preferred securites 0.39% (Cost $2,970,000) Financial Services 0.39% Preferred Term Securities XXV, Ltd., Zero Coupon, 6-22-37 (Cayman Islands) (F) $3,000 2,911,500 Issuer Shares Value Common stocks 98.40% (Cost $457,271,959) Asset Management & Custody Banks 4.79% Bank of New York Mellon Corp. (NY) (W) 570,284 24,265,584 Northern Trust Corp. (IL) 70,000 4,372,200 State Street Corp. (MA) 109,000 7,306,270 Diversified Banks 11.41% Comerica, Inc. (MI) 314,400 16,556,304 U.S. Bancorp. (MN) 700,541 20,981,203 Wachovia Corp. (NC) 503,571 23,773,587 Wells Fargo & Co. (CA) 721,722 24,372,552 Other Diversified Financial Services 7.35% Bank of America Corp. (NC) 524,260 24,860,409 Citigroup, Inc. (NY) 325,225 15,145,728 JPMorgan Chase & Co. (NY) 345,041 15,185,254 Regional Banks 70.31% Access National Corp. (VA) 250,000 1,752,500 Alabama National Bancorp. (AL) 181,000 9,659,970 AmericanWest Bancorp. (WA) 364,621 5,560,470 Ameris Bancorp. (GA) 98,337 1,755,315 Bank of Hawaii Corp. (HI) 59,300 2,847,586 Bank of the Ozarks, Inc. (AR) 110,450 3,120,213 BB&T Corp. (NC) 344,846 12,904,137 Beverly National Corp. (MA) 97,500 1,903,200 BOK Financial Corp. (OK) 95,208 4,762,304 Boston Private Financial Holdings, Inc. (MA) 74,000 1,886,260 Bridge Capital Holdings (CA) (I) 107,600 2,485,560 Camden National Corp. (ME) 140,000 5,012,000 Capital City Bank Group, Inc. (FL) (L) 74,543 2,233,308 Cardinal Financial Corp. (VA) 20,000 187,200 Cascade Bancorp. (OR) 242,090 5,279,983 Page 1 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Chittenden Corp. (VT) 304,981 10,201,614 City Holding Co. (WV) 41,600 1,366,560 City National Corp. (CA) 238,377 16,874,708 CoBiz, Inc. (CO) 340,650 5,266,449 Colonial BancGroup, Inc. (The) (AL) 713,307 15,557,226 Columbia Bancorp. (OR) 132,000 2,477,640 Cullen/Frost Bankers, Inc. (TX) 453,770 22,538,756 Dearborn Bancorp., Inc. (MI) (I) 105,622 1,378,367 DNB Financial Corp. (PA) 76,205 1,505,049 East West Bancorp., Inc. (CA) 420,000 15,397,200 Eastern Virginia Bankshares, Inc. (VA) 100,000 2,029,000 ECB Bancorp., Inc. (NC) 65,000 1,768,000 Eurobancshares, Inc. (Puerto Rico) (F)(I) 42,830 360,200 F.N.B. Corp. (PA) (L) 245,049 3,678,185 Financial Institutions, Inc. (NY) 73,000 1,336,630 First American Financial Holdings, Inc. (TN) 300,000 2,523,000 First Charter Corp. (NC) 338,300 6,234,869 First Horizon National Corp. (TN) 152,150 4,826,198 First Midwest Bancorp., Inc. (IL) 103,800 3,413,982 First National Lincoln Corp. (ME) 146,499 2,343,984 First Regional Bancorp. (CA) (I) 419,000 9,012,690 First State Bancorp. (NM) 227,850 3,932,691 Fulton Financial Corp. (PA) 359,890 4,757,746 Glacier Bancorp., Inc. (MT) 577,932 11,009,605 Greene Bancshares, Inc. (TN) 25,000 826,500 Hancock Holding Co. (MS) 209,650 7,415,321 Harleysville National Corp. (PA) 151,897 2,238,962 Huntington Bancshares, Inc. (OH) 520,215 9,988,128 IBERIABANK Corp. (LA) 60,000 2,528,400 Independent Bank Corp. (MI) 344,935 4,180,612 International Bancshares Corp. (TX) 220,370 4,854,751 KeyCorp (OH) 287,000 9,956,030 Lakeland Financial Corp. (IN) 144,802 3,285,557 M&T Bank Corp. (NY) 176,157 18,723,728 Marshall & Ilsley Corp. (WI) 411,895 16,974,193 MB Financial, Inc. (IL) 156,100 4,976,468 Northrim Bancorp., Inc. (AK) 73,555 2,199,295 Pacific Capital Bancorp. (CA) 280,954 5,871,939 Pinnacle Financial Partners, Inc. (TN) (I) 55,000 1,326,050 PNC Financial Services Group, Inc. (PA) 357,246 23,810,446 Prosperity Bancshares, Inc. (TX) 75,895 2,149,346 Provident Bankshares Corp. (MD) 198,558 5,698,615 Regions Financial Corp. (AL) 253,843 7,633,059 S&T Bancorp., Inc. (PA) 154,700 4,808,076 Sandy Spring Bancorp., Inc. (MD) 165,424 4,456,523 SCBT Financial Corp. (SC) 90,000 2,622,600 Security Bank Corp. (GA) (L) 317,500 4,489,450 Signature Bank (NY) (I) 40,000 1,235,600 Smithtown Bancorp., Inc. (NY) (L) 49,500 1,150,875 South Financial Group, Inc. (The) (SC) 70,150 1,512,434 Page 2 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Southcoast Financial Corp. (SC) (I) 74,789 1,420,991 Sterling Bancshares, Inc. (TX) 598,000 6,225,180 SunTrust Banks, Inc. (GA) 255,976 20,042,921 SVB Financial Group (CA) (I) 244,700 12,890,796 Synovus Financial Corp. (GA) 570,450 15,949,782 Taylor Capital Group, Inc. (IL) 241,950 6,566,523 TCF Financial Corp. (MN) 408,166 10,036,802 TriCo Bancshares (CA) 53,000 1,071,660 UCBH Holdings, Inc. (CA) 585,033 9,617,943 Umpqua Holdings Corp. (OR) 182,901 3,478,777 UnionBanCal Corp. (CA) 124,800 6,896,448 Union Bankshares Corp. (VA) 97,500 1,892,475 United Community Banks, Inc. (GA) 42,500 996,625 Univest Corp. (PA) (L) 205,218 3,952,499 Valley National Bancorp. (NJ) (L) 105,267 2,228,502 Vineyard National Bancorp Co. (CA) 194,168 4,017,336 Virginia Commerce Bancorp., Inc. (VA) (I)(L) 78,465 1,144,804 Virginia Financial Group, Inc. (VA) 123,850 2,579,795 Webster Financial Corp. (CT) 70,110 3,046,981 West Coast Bancorp. (OR) 67,583 1,769,323 Westamerica Bancorp. (CA) 40,000 1,637,200 Western Alliance Bancorp. (NV) (I)(L) 109,500 2,880,945 Whitney Holding Corp. (LA) 264,400 6,607,356 Wilmington Trust Corp. (DE) 267,950 10,433,973 Zions Bancorp. (UT) 326,053 24,307,251 Thrifts & Mortgage Finance 4.54% Astoria Financial Corp. (NY) 75,865 1,786,621 Benjamin Franklin Bancorp., Inc. (MA) 15,000 201,750 Berkshire Hills Bancorp., Inc. (MA) 330,410 8,669,958 Countrywide Financial Corp. (CA) 87,848 2,474,678 Hingham Institute for Savings (MA) 80,000 2,511,200 Hudson City Bancorp., Inc. (NJ) 386,310 4,720,708 LSB Corp. (MA) 65,000 1,054,950 People's United Financial, Inc. (CT) 167,980 2,707,838 Sovereign Bancorp., Inc. (PA) 103,400 1,979,076 Washington Mutual, Inc. (WA) 212,312 7,968,069 Page 3 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Interest Maturity Par value Issuer, description rate Date Value Short-term investments 2.95% (Cost $22,122,175) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 2 1,610 First Bank Richmond 2.960 12-05-07 16 15,628 First Bank System, Inc. 4.889 05-02-08 4 4,260 First Federal Savings Bank of Louisiana 2.480 12-07-07 3 2,711 Framingham Cooperative Bank 3.750 09-10-07 3 3,163 Home Bank 2.720 12-04-07 15 15,047 Hudson River Bank & Trust 1.980 11-21-07 7 7,378 Hudson Savings Bank 4.800 04-20-09 2 1,785 Machias Savings Bank 3.540 05-24-09 2 1,672 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.250 05-27-08 2 1,737 Milford Bank 3.400 05-27-09 2 1,666 Milford Federal Savings and Loan Assn. 3.650 02-28-08 2 1,683 Mount McKinley Savings Bank 4.750 12-03-07 1 1,495 Mount Washington Bank 3.300 10-31-07 2 1,564 Natick Federal Savings Bank 4.590 08-31-07 2 1,611 Newburyport Bank 3.400 10-20-08 2 1,777 OBA Federal Savings Bank 4.600 06-15-09 1 1,145 Plymouth Savings Bank 3.590 04-21-09 2 1,730 Randolph Savings Bank 4.000 09-13-07 2 1,585 Salem Five Bank 3.150 12-17-07 2 1,565 Sunshine Federal Savings and Loan Assn. 5.000 05-10-09 2 1,692 Joint Repurchase Agreement 0.96% Joint Repurchase Agreement with Bank of America Corp. dated 07-31-2007 at 5.120% to be repurchased at $7,168,019 on 08-01-2007, collateralized by $6,029,reasury Bond, 7.500% due 11-15-2016 (valued at $7,310,340, including interest) 7,167 7,167,000 Shares Cash Equivalents 1.98% John Hancock Cash Investment Trust (T)(W) 14,881,019 14,881,019 Page 4 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2007 (unaudited) Total investments (Cost $482,364,134) 101.74% Other assets and liabilities, net (1.74%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 5 John Hancock Bank and Thrift Opportunity Fund Notes to Schedule of Investments July 31, 2007 (unaudited) (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on July 31, 2007, including short-term investments, was $482,364,134. Gross unrealized appreciation and depreciation of investments aggregated $301,998,265 and $20,688,584, respectively, resulting in net unrealized appreciation of $281,309,681. Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE.
